Order entered August 16, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00464-CV

                          METROCARE SERVICES, Appellant

                                             V.

                                CANDACE LOVE, Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-17677

                                         ORDER
       Before the Court is appellant’s August 15, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to September 7, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE